Citation Nr: 1110102	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-33 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Reno, Nevada


THE ISSUE

Entitlement to an extraschedular rating for fusion of the cervical spine at C4-T1 with retained hardware and DDD/radiculopathy, status post multiple surgeries.  

REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1972 to February 1976, and from April 1980 to October 1995; he had additional service as a member of the Utah Army National Guard from May 1979 to April 1980.

This appeal came before the Board of Veterans' Appeals (Board) initially on appeal from a November 2004 rating decision in which the RO, in pertinent part, granted service connection for fusion of the cervical spine at C4-T1 with retained hardware and DDD/radiculopathy, status post multiple surgeries (cervical spine disability), and assigned an initial 10 percent rating, effective July 7, 2004.  The Veteran perfected a timely appeal of the initial disability rating assigned.

In June 2005, the Veteran testified at a hearing before RO personnel; he also testified at a Travel Board hearing before the undersigned Veterans Law Judge, in May 2006; copies of the hearing transcripts were associated with the claims file.

In July 2007 and June 2009, the appeal was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional notice and development.

FINDING OF FACT

The Veteran's service-connected cervical spine disability has not been shown to cause marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an extraschedular rating for service-connected cervical spine disability has not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case the RO).  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  However, the VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

The RO's September 2004 notice letter described the evidence necessary to substantiate a claim for service connection, and met all of the requirements then in effect; including informing the Veteran that it was ultimately his responsibility to see to it that any records pertinent to his claim are received by VA.

This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that, once service connection is granted, the claim is substantiated, additional notice is not required; and any defect in the notice is not prejudicial. Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491. The Veteran was not provided the notice required by Dingess until October 2007, after the rating decision on appeal.  Even so, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision, as the claims were readjudicated in a March 2009 and November 2010 supplemental statements of the case (SSOC).  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of "a fully compliant VCAA notification" followed by readjudication of the claim, such as in a statement of the case or SSOC, is sufficient to cure a timing defect).  Moreover, statements made by the Veteran's representative suggest actual knowledge of the evidence needed to support an extraschedular rating.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, any VCAA notice error in regard to the Veteran's entitlement to an extraschedular rating for his cervical spine disability in this case is deemed harmless and does not preclude appellate consideration of the claimant's claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters decided herein on appeal. Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are the Veteran's testimony and various written statements provided by him and his representative, on his behalf.

In summary, there is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with claim decided herein.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).
The Veteran's claim was remanded to the regional office in a June 2009 remand in order for the regional office to adjudicate the Veteran's claim on an extraschedular basis.  The regional office referred the Veteran's claim to the Director of Compensation and Pension Service.  The Director issued a September 2009 decision in which he found that while the Veteran has constant, mild pain over the cervical spine and pain and fatigue in both upper extremities, there is no indication that the Veteran's disability presents an exceptional or unusual disability picture or that he experiences marked interference with employment to warrant extraschedular evaluation.  Then, the regional office readjudicated the Veteran's cervical spine claim on an extraschedular basis in a November 2010 SSOC.  The regional office, finding that the Veteran's cervical spine disability did not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, denied entitlement to an extraschedular rating.   

However, the Board may determine, after an initial review by the authorities pursuant to 38 C.F.R. §  3.321(b)(1) the propriety of assigning an extraschedular evaluation.  Smallwood, supra (acknowledging that precedent did "not limit the [Board's] duty to consider whether an extraschedular rating should be addressed by the appropriate official"); Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extraschedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance") (emphasis in original).  

After considering the evidence of record, the Board finds that the Veteran is not entitled to a higher rating for his cervical spine disability 
on an extraschedular basis.

In the Veteran's March 2005 Notice of Disagreement, the Veteran indicated that his cervical spine disability caused him pain all of the time and that he was on Morphine and other pain killers.  He stated that this drug makes it very hard to find a job because it always shows up on pre-employment drug screens.  The Veteran also indicated that he loses jobs because of the side effects of Morphine.  
A July 2004 written statement from the Veteran's private doctor indicated that he thought serious consideration should be given in regards to the Veteran applying for disability as a result of his cervical spine disability.  

At the Veteran's January 2009 VA examination, the examiner stated that the Veteran gets very drowsy if he has to take his Percocet pain tablets.  He added that the Veteran has very limited rotation of the head due to his last cervical spine fusion from C4-T1 making driving difficult due to limited line of vision.  The examiner stated, with regards to how the Veteran's disability affects his employment, that the Veteran works as a security guard and that limitations on this job would be mild because it is not a physical job, it is sedentary.  He would have pain, fatigue, decreased strength in the arms, problems with lifting and carrying and a limited line of vision without turning his whole body.  

Thus, there is no evidence of record which shows that the Veteran's cervical spine disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  The only evidence of record which speaks to the Veteran's cervical spine disability having a negative impact on his employment is the March 2005 statement from the Veteran which indicates that the Veteran's medications for his disability make it hard for him to find and retain a job.  However, here is no indication, from the evidence of record that the Veteran's cervical spine disability has markedly interfered with his employment by, for example, causing the Veteran to miss work or perform poorly on the job due to his service-connected cervical spine disability.  In fact, the January 2009 VA examiner stated that limitations on the Veteran's job due to his cervical spine disability were mild.  Moreover, the Veteran is currently employed and thus has been able to obtain and retain employment.  In addition, there is no evidence of record which shows that the Veteran has had frequent hospitalizations due to his service-connected cervical spine disability.  

For the reasons provided above, the preponderance of evidence is against the Veteran's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to an extraschedular rating for fusion of the cervical spine at C4-T1 with retained hardware and DDD/radiculopathy, status post multiple surgeries, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


